REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 2/24/2022. In relation to the pending drawing objection, in view of the amendments to claims 26, 37, and 46, the objection is hereby withdrawn.  In relation to the patentability of the pending claims, the arguments presented on pages 7 to 15 of the Remarks of the cited amendment are found to be persuasive.  The amendments to independent claims 26, 37, and 46, adequately overcome the Section 112 rejections.  In relation to the pending Section 103 rejection of claims 26-46, the amendments to independent claims 26, 37, and 46, also overcome the pending rejection.  Specifically, the examiner agrees that the Shentag’s apparatus discloses a mechanism wherein reactant 47 does not apply a force to the trip wire 17, and moreover, the mechanism lacks a restraining element.  Based on the above comments, claims 26-46 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783